DETAILED ACTION
A complete action on the merits of claims 1-20 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification Objections
Paragraph [0001] of the specification should be updated to include current status of the parent applications.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berzak (US Pub. No. 2011/0306958).
Regarding Claim 12, Berzak teaches a system for adjusting a treatment temperature of a cryoablation device, the system comprising: a liquid refrigerant source 304; a fluid delivery conduit (316 shown in Fig. 3; however, the specification does not have the number disclosure, but the embodiment of Fig. 1 states 116 is a cryoprobe inlet) configured to be in fluid communication with the liquid refrigerant source and the cryoablation device (Fig. 3); and a gaseous refrigerant source in fluid communication with the fluid delivery conduit, the liquid refrigerant source and the gaseous refrigerant source are a common tank ([0040]-[0041] teach that a “feature of the system 300 that differentiates it from the system 100 is the presence of additional structure to generate gaseous cryogen in order to fill gaseous cryogen source 302. In more detail, the sources of cryogen 302 and 304 are connected by line 352, a two-way valve 353, and a line 354, in series from the source 304 to the source 302. Also present is a heater 351 disposed in the source 304” and in “operation, the additional structure generates gaseous cryogen by energizing heater 351 to heat and boil liquid cryogen in the liquid cryogen source 304. The gaseous cryogen at liquid cryogen source 304 is then preferably directly transferred to gaseous cryogen source 302 through a line 352 and a two-way valve 353, thereby rapidly increasing the pressure at gaseous cryogen source 302 to the desired pressure and more rapidly enabling system 300 to achieve the desired system pressure”; therefore, examiner takes the position that tank 304 is a common tank including a fluid cryogenic and gaseous refrigerant (by activating heater 351); thereby, the liquid refrigerant source and the gaseous refrigerant source are a common tank), the common tank including a first valve 321 in fluid communication with the liquid refrigerant source and a second valve 353 in fluid communication with the gaseous refrigerant source (Fig. 3), manipulation of at least one of the first and second valves is configured to adjust a ratio of gaseous refrigerant to liquid refrigerant (manipulation of at least one of the first and second valves such as valve 321 is configured to adjust a ratio of gaseous refrigerant to liquid refrigerant).
Regarding Claims 13-14, Berzak teaches further comprising a fluid recovery conduit configured to be in fluid communication with the cryoablation device (although numeral characteristic 319 is shown in Fig. 3, the specification does not explain what it is, it is noted that 319 is similar to 119 in Fig. 1 and as disclosed in [0026] “cryoprobe 117 is connected to the gaseous cryogen source 102 via, in series from upstream to downstream, a line 119”; therefore, as also seen in Fig. 3, examiner takes the position that fluid recovery conduit 319 configured to be in fluid communication with the cryoablation device), includes a heating fluid flow path, at least a portion of the heating fluid flow path being in thermal exchange with the fluid delivery conduit (each of heater 322 and heater 305 create a heating fluid flow path, at least a portion of the heating fluid flow path being in thermal exchange with the fluid delivery conduit though 308).
Regarding Claim 15, Berzak teaches wherein the heating fluid flow path includes a valve 306, manipulation of the valve selectively affecting the temperature of at least a portion of the cryoablation device ([0010]-[0012] and [0030]-[0034] and keeping in mind that the system of Fig. 3 operates in a similar manner to that of Fig. 1 with similar valves and lines, but not mentioned in the disclosure).
Regarding Claim 16, Berzak teaches further comprising a heating element 305 in thermal exchange with the fluid delivery conduit (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Berzak in view of Vancelette (US Pub. No. 2008/0119838).
Regarding Claim 17, although the use of thermoelectric heater are well-known in the art, Berzak does not specifically teach the heating element 305 is a thermoelectric heater. In the same field of invention, Vancelette teaches connecting an electric heater and thermocouple to the inlet connector of the cryogenic probe in order to heat and measure the temperature at the same time ([0007], [0011] and [0034]). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use a thermoelectric heater in place of heater 305 of Berzak in order to easily and resistively heat the gas as it passes through as well as the use of a thermocouple to measure the temperature at the inlet in view of the teachings of Vancelette.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,888,367. Although the claims at issue are not identical, they are not patentably distinct from each other because they are all directed to a system for controllable adjustment of a temperature of a treatment element of a medical device, the system comprising: a fluid delivery conduit including an upstream portion and a downstream portion; a bypass fluid flow path having a first end that is in direct communication with the upstream portion and a second end that is in direct communication with the downstream portion; a liquid refrigerant source in fluid communication with the fluid delivery conduit; and a gaseous refrigerant source in fluid communication with the fluid delivery conduit, the liquid refrigerant source and the gaseous refrigerant source are a common tank, the common tank including a first valve in fluid communication with the liquid refrigerant source and a second valve in fluid communication with the gaseous refrigerant source, manipulation of at least one of the first and second valves is configured to adjust a ratio of gaseous refrigerant to liquid refrigerant.

Allowable Subject Matter
Claims 1-11 and 18-20 would be allowable by receiving an acceptable Terminal Disclaimer to overcome the Double Patenting rejection set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794